DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, in view of Applicant’s amendments to the claims, any rejection ground from the prior Office action should be considered to be overcome by the amendment unless the rejection ground is repeated below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the groove or the cutout" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of further examination, claim 18 will be assumed to be dependent upon claim 2 instead of claim 1 because claim 2 provides proper antecedent basis for this claim term.  
Claim 18 recites the limitation "the groove or the cutout" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of further examination, claim 18 will be assumed to be dependent upon claim 2 instead of claim 1 because claim 2 provides proper antecedent basis for this claim term.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al (WO 2017/168475, with citations referring to US 2019/0055144 as an English translation thereof).
Inagaki et al teach (see abstract, figs. 7-12) an electrolyzed water generator comprising an anode (84), a cathode (85), and a cation exchange membrane (“conductive film” 86 described as “a proton conductive type ion exchange film”) provided between the anode and the cathode.  Inagaki et al further teach (see paragraph [0177] of US publication) the presence of a controller (not shown in figures) that can switch between a power-on and power-off state of the electrolyzed water generator.  Switching from the power-on state to the power-off state and back again resulted in “intermittent” application of the power/voltage.  
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persson et al (US 4,136,005).
Persson et al teach (see abstract, fig. 1, col. 2, line 47 to col. 4, line 50) an electrolyzed water generator (producing chlorinated water from brine) comprising an anode (33), a cathode (34), and a cation exchange membrane (32) separating the anode from the cathode.  The device further included a control device (25) that was configured for intermittently applying power (e.g. a potential (voltage)) to the anode and cathode.  Note that the control device (25) indicates intermittent operation by describing it as “[d]uring the operating periods”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (WO 2017/168475, with citations referring to US 2019/0055144 as an English translation thereof) in view of Mori et al (JP 2014-217820).
Inagaki et al teach (see abstract, figs. 7-12, and machine translation) an electrolyzed water generator comprising an anode (84), a cathode (85), and a cation exchange membrane (“conductive film” 86 described as “a proton conductive type ion exchange film”) provided between the anode and the cathode.  The cation exchange membrane is in direct contact with both the anode and the cathode.  Inagaki et al teach (see especially fig. 12, but also fig. 20) the membrane having a plurality of membrane holes (86c) and the cathode having a plurality of corresponding cathode hole (85c).  The membrane holes penetrated the cation exchange membrane to expose an upper surface of the anode (84) that faced the cation exchange membrane.  Each of the membrane holes (86c) were completely surrounded by the cation exchange material of the membrane.  Each of the cathode holes (85c) included a frame portion surrounding the hole (i.e. an opening surrounded by the frame portion as claimed).   
Inagaki et al fail to teach the presence of a high electrical resistance material provided in the opening of the cathode.
Mori et al teach (see abstract, figs. 2a-2b and machine translation of paragraphs [0019] and [0024]) in a electrolyzed water generator that included an anode, a membrane containing membrane holes that exposed a surface of the anode, and a cathode including cathode holes matching the membrane holes, adding a shielding portion (21) as an insulating (i.e. higher electrical resistance) material as a covering on the surface of the cathode at least within the cathode hole, and that the shielding portion reduces the occurrence of the anode product (ozone) from being immediately reduced at the cathode surface.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the shielding portion of Mori et al constructed from an insulating material (i.e. a material having larger electrical resistance than the material of the cathode) to at least the inner portions of the cathode hole (opening) of Inagaki et al for the purpose of reducing the decomposition of the anode product of Inagaki et al on the inner periphery of the cathode hole of the cathode.  
Claims 1, 2, 4, 8- are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (WO 2017/168475, with citations referring to US 2019/0055144 as an English translation thereof) in view of Darwent (US 4,608,144).
Inagaki et al teach (see abstract, figs. 7-12, and machine translation) an electrolyzed water generator comprising an anode (84), a cathode (85), and a cation exchange membrane (“conductive film” 86 described as “a proton conductive type ion exchange film”) provided between the anode and the cathode.  The cation exchange membrane is in direct contact with both the anode and the cathode.  Inagaki et al teach (see especially fig. 12, but also fig. 20) the membrane having a plurality of membrane holes (86c) and the cathode having a plurality of corresponding cathode hole (85c).  The membrane holes penetrated the cation exchange membrane to expose an upper surface of the anode (84) that faced the cation exchange membrane.  Each of the membrane holes (86c) were completely surrounded by the cation exchange material of the membrane.  Each of the cathode holes (85c) included a frame portion surrounding the hole (i.e. an opening surrounded by the frame portion as claimed).   
Inagaki et al fail to teach the presence of a gap in which a flow of water occurs being present between the cation exchange membrane and at least one of the anode and the cathode.  
Darwent teaches (see abstract, figs. 1-3 and 6, col. 1, line 6 to col. 2, line 40) that it was known that gas produced during electrolysis was likely to collect at the interface between an electrode (either the anode or the cathode) and a membrane, and that this gas resulted in an increase in the resistance of the solution and consequently an increase in the voltage of the electrolysis.  Darwent solved this problem by including gaps (5, 9) between the membrane and the respective electrode surfaces through which gap a flow of fluid was provided to result in rapid removal of the gases from the electrolytic cell.  The gaps (called channels by Darwent) were located between a surface of the membrane and a surface of the respective electrode.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the electrolyzed water generator of Inagaki et al with the teachings of Darwent by adding gaps between the surface of the cation exchange membrane and the surface of either or both of the anode and the cathode for the purpose of inducing a flow of fluid through the gap to remove any gas (bubbles) that collect at the interface between the membrane and the respective electrode as taught by Darwent.  Darwent recognized that rapidly removing the gas prevented an undesirable increase in voltage of the cell.  
Regarding claim 2, the gap of Darwent was a groove provided in a second surface being a surface of the electrode (either or both of the anode and the cathode) which faced the membrane.
Regarding claim 4, the gaps of Darwent were a path through which water/fluid flowed from one end of the cell (and thus one end of the cation exchange membrane) to the other end of the cell (and thus the other end of the cation exchange membrane).  
Regarding claim 8, Inagaki et al teach (see paragraph [0177] of US publication) the presence of a controller (not shown in figures) that can switch between a power-on and power-off state of and connected to the electrolyzed water generator.  Switching from the power-on state to the power-off state and back again resulted in “intermittent” application of the power/voltage.
Regarding claim 17, when modifying the electrolyzed water generator of Inagaki et al based upon the teachings of Darwent, arrangement of a single groove in one of the anode or cathode surface extending along the axial direction of the cell of Inagaki et al.  When the groove was formed in the cathode surface, it would have been divided into a plurality of regions by the plurality of membrane holes.  
Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (WO 2017/168475, with citations referring to US 2019/0055144 as an English translation thereof) in view of Darwent (US 4,608,144) as applied to claim 1 above, and further in view of Mori et al (JP 2014-217820).
Inagaki et al teach (see figs. 7-12) that the cation exchange membrane was provided in contact with both the anode and the cathode, the cation exchange membrane included a membrane hole (86c) penetrating the cation exchange membrane to expose a third surface, the third surface being a surface of the anode facing the cation exchange membrane, the cathode included a cathode hole (85c) penetrating the cathode to communicate with the membrane hole (86c).  
Inagaki et al fail to teach a material having an electrical resistance value higher than an electrical resistance value of the cathode in, on or within the cathode hole.
Mori et al teach (see abstract, figs. 2a-2b and machine translation of paragraphs [0019] and [0024]) in a electrolyzed water generator that included an anode, a membrane containing membrane holes that exposed a surface of the anode, and a cathode including cathode holes matching the membrane holes, adding a shielding portion (21) as an insulating (i.e. higher electrical resistance) material as a covering on the surface of the cathode at least within the cathode hole, and that the shielding portion reduces the occurrence of the anode product (ozone) from being immediately reduced at the cathode surface.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the shielding portion of Mori et al constructed from an insulating material (i.e. a material having larger electrical resistance than the material of the cathode) to at least the inner portions of the cathode hole of Inagaki et al for the purpose of reducing the decomposition of the anode product of Inagaki et al on the inner periphery of the cathode hole of the cathode.  
Allowable Subject Matter
Claims 9, 10, 12-16 and 19 are allowed for reasons already of record.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding new claim 18, the closest prior art is considered to be the combination Inagaki et al with Darwent as applied to claims 1, 2, and 4 above.  However, Darwent teaches forming the groove in the electrodes not the membrane.  Due to the material of construction of the membrane of the prior art, forming a groove or cutout in the membrane would not have been an obvious variation from the teachings of Darwent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794